Harrison, J. The lien of the landlord continues but for six months after the rent becomes due. Sec, 4098 Gantt’sDigest. And where there has been a conversion of the crop, or a. portion of it, by one with knowledge of the lien, and it attaches in equity to the proceeds in his hands, its continuance is only for the same period, for equity follows the-law. Valentine v. Hamlett, Ad’r., MS. Opinion. The suit not having been commenced within six months-after the rent became due, and the lien having expired, no-equity or cause of action was shown in the complaint. The,decree of the Court below is, therefore, reversed,, and the. complaint dismissed for the want of equity.